Citation Nr: 1746084	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-03 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an effective date prior to April 26, 2005, for a separate 20 percent rating for service-connected residual absence of dorsiflexion in the left ankle joint.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to July 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO).  In December 2013, an informal conference was held before a decision review officer, the report of which is in the record.  


FINDINGS OF FACT

1. In a September 2012 decision, the Board granted a separate 20 percent rating for service-connected residual absence of dorsiflexion in the left ankle joint based on the Veteran's claim seeking an increased rating for a left foot disability, which was received on April 25, 2005.

1. In a September 2012 rating decision, the RO implemented the Board's grant of a separate 20 percent rating for service-connected residual absence of dorsiflexion in the left ankle joint and assigned an effective date of April 25, 2005.


CONCLUSION OF LAW

An effective date prior to the April 25, 2005, award of a separate 20 percent rating for service-connected residual absence of dorsiflexion in the left ankle joint is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Where, as here, an effective date has been assigned, VA's duty to notify is rendered moot as the purpose of such notice has been fulfilled.  Nonetheless, the Board notes that the Veteran has been notified of how VA determines effective dates in the December 2013 statement of the case.  He has had ample opportunity to respond and has not alleged that notice was less than adequate.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

All evidence relevant to the Veteran's claim has been secured.  Notably, determinations regarding effective dates of awards are based generally on what is already in the record and when evidence was received.  Thus, further development of the record is ordinarily not necessary.  Furthermore, the Veteran has not made any allegations indicating, nor has he otherwise identified, any pertinent evidence that remains outstanding.  Therefore, VA's duty to assist is met.

Legal Criteria, Factual Background, Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation, the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  However, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

In a claim for increase, the effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within the prior year.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1)-(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  However, this situation only applies when such reports relate to examination or treatment of a disability for which service-connection had previously been established.  See  38 C.F.R. § 3.400(o)(2).  

Here, the Board notes that the Veteran was granted service connection for a left foot disability in 1972.  At that time, service connection was granted for a left foot disability with residual absence of dorsiflexion in the left ankle joint, rated 20 percent disabling.  Through the years, however, the rating was reduced to 10 percent and only covered a left foot disability generally, which rating was affirmed in a February 1979 Board decision.  At no time did the Veteran appeal any of these decisions.

The Veteran did not file an increased rating claim for his left foot disability until April 25, 2005.  A September 2012 Board decision confirmed the 10 percent rating for a left foot disability and also granted a separate 20 percent rating for the Veteran's left ankle disability.  In a September 2012 rating decision, the RO assigned an effective date of April 25, 2005, for the separate rating assigned for the left ankle disability.

Here, there is no question that the Board's grant of service connection and a separate rating for a left ankle disability arose from the Veteran's April 25, 2005, increased rating claim for a left foot disability.  For claims of service connection, 38 C.F.R. § 3.400 indicates that the effective date for an award of compensation is the date of receipt of the claim or date entitlement arose, whichever is later.  Thus, in light of the date of claim, an effective date earlier than April 25, 2005, for the grant of service connection is not warranted.

Under the circumstances, the Board finds that there is simply no basis for granting an earlier effective date for the award of service connection for a left ankle disability.  As such, the preponderance of the evidence is against the Veteran's appeal in this matter, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

An earlier effective date for service-connected left ankle disability is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


